Citation Nr: 1207387	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-26 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

1.  Entitlement to service connection for osteoporosis of the right hip.

2.  Entitlement to service connection for osteoporosis of the left hip.  

3.  Entitlement to service connection for osteoporosis of the spine.    


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1973 to January 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2006, the Board remanded the case to the RO for due process development. 

In July 2011, the Veteran appeared at the White River Junction, Vermont RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing, as well as a transcript of an earlier hearing conducted at the RO before local decision review officer, has been associated with the claims file.  

In November 2011, the Board requested a medical opinion concerning the claim from the Veterans Health Administration, pursuant to 38 C.F.R. § 20.901(a).  The opinion has been received, and the Board now proceeds to adjudicate the claim. 


FINDINGS OF FACT

1.  There is competent medical evidence to show that the Veteran has osteoporosis of the right hip that had onset during service. 

2.  There is competent medical evidence to show that the Veteran has osteoporosis of the left hip that had onset during service. 

3.  There is competent medical evidence to show that the Veteran has osteoporosis of the spine that had onset during service.  


CONCLUSIONS OF LAW

1.  Osteoporosis of the right hip was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Osteoporosis of the left hip was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  Osteoporosis of the spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claims of service connection for osteoporosis of the right hip, left hip, and spine are resolved in the Veteran's favor, VCAA compliance need not be addressed further. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

The Veteran contends that the onset of her osteoporosis was during service.  In statements and testimony, she asserted that she was prescribed and took calcium supplements during service for many years due to a calcium deficiency related, in her view, to osteoporosis.  She also noted that she was on a weight control program for many years while taking the calcium supplementation.  She believed that her relatively short stature and her working conditions throughout service were factors for the development of osteoporosis.  In regard to her work environment, she noted that she performed duties as an intelligence officer in windowless offices (vaults) for prolonged periods without exposure to sunlight and thus vitamin D, which, in turn, contributed to her lack or loss of bone density.  She maintained that in her service treatment records the results of a bone scan performed during service in September 1998, which reportedly reflected normal findings, were not in reference to her and her condition.  In support of this, she noted that although the bone scan report contained her correct name and Social Security number, it indicated a zip code that was not hers as well as certain vital statistics that did not match her (i.e., a woman who was nine inches taller and 35 pounds heavier than her).

The Veteran served on active duty from September 1973 to January 2003.  Service treatment records do not show any complaints or diagnosis of osteoporosis.  An interpretation of a bone mineral density study on the hips and spine, which was conducted during service in September 1998, was "WNL" or within normal limits and not osteoporotic.  The height and weight of the Veteran on the report is not consistent with other records noting the Veteran's known height and weight, but other personal identifying data on the report such as the Veteran's name, date of birth, and Social Security number are correct.  Other records show that the Veteran was treated off and on with levothyroxine (Synthroid) for a thyroid disorder during the last few years of service.  In December 2001, it was questionable whether her hypothyroidism was related to her weight.  The records also show that the Veteran took calcium, reportedly for "menopause/good bones."  

Prior to her separation from service in January 2003, the Veteran underwent a VA general medical examination in November 2002, at which time there were no complaints, findings, or diagnosis of osteoporosis.  The diagnoses included hypothyroidism, corrected with thyroid replacement therapy.    

After service, the Veteran underwent a private bone study in August 2004, which revealed findings to show that her lumbar spine bone mineral density (BMD) measurement was in the osteoporotic range and that her femur BMD measurement was in the osteopenic range.  Subsequent private bone studies show the Veteran's lumbar spine BMD measurements continued to be in the osteoporotic range despite treatment, and that in July 2010 the scores for her hips were also shown to be in the osteoporotic range.  

In view of the unresolved questions presented in this case, the Board in November 2011 requested a medical opinion from an orthopedist with the Veterans Health Administration as to the following question:  whether it was at least as likely as not that the Veteran's current osteoporosis of the hips and spine are related to, or had onset during, her period of active service from September 1973 to January 2003.  

In December 2011, a VA physician reviewed the opinion request and the Veteran's claims file, noting the presence and absence of various risk factors.  For example, the Veteran's claimed lack of adequate exposure to sunlight and her calcium supplementation for inadequate calcium to protect her bones through menopause were noted as possible causative factors.  Also, other risk factors such as smoking, a heavy need for exogenous steroids, and diseases like hyperthyroidism were not found in the records.  He stated that the monitoring of replacement therapy for diagnosed hypothyroidism did not appear to be a factor.  The examiner also noted other risk factors for osteoporosis during service, including the Veteran's race, gender, short stature, constant dieting to maintain a low body weight, and post-menopausal status.  He found that the most significant evidence in the file was the bone density test report in 1998, which he determined had reflected an incorrect interpretation of the test data.  He stated that the test data "clearly indicates that significant osteopenia was present."  The examiner dismissed the irregularities on the bone density report concerning the Veteran's vital statistics and zip code, asserting that from a technician's standpoint the main identifying items for administering such a test would be to identify the patient by name and Social Security number.  

The examining physician concluded that the Veteran had a significant level of osteopenia or osteoporosis present at the time of her service discharge in 2003, which progressed until the diagnostic testing was performed in August 2004.  He did not feel that the Veteran could have had a normal bone density at discharge from service in January 2003 and then progress, without other risk factors, to a diagnosis of osteoporosis in an 18-month period.  There is no other medical opinion in the record to the contrary.  

In view of the foregoing medical and lay evidence, the Board finds that there is sufficient evidence to substantiate the claims of service connection for osteoporosis of the right hip, left hip, and spine.  Despite there being no stated diagnosis of osteoporosis until 19 months after discharge from service, service connection may be granted for a disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Given the Veteran's risk factors for osteoporosis and the favorable medical opinion of the physician from the VA Health Administration to the effect that the Veteran's current osteoporosis of the hips and spine had onset during service, the Board finds that the evidence supports the Veteran's claims of service connection for osteoporosis of the right hip, left hip, and spine, and her claims are granted.  


ORDER

Service connection for osteoporosis of the right hip is granted.  

Service connection for osteoporosis of the left hip is granted.  

Service connection for osteoporosis of the spine is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


